COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Lemons and Frank
Argued at Chesapeake, Virginia


RAMONDO D. FOGG
                                               OPINION BY
v.   Record No. 0382-99-1             JUDGE JERE M. H. WILLIS, JR.
                                              MARCH 7, 2000
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF HAMPTON
                  Christopher W. Hutton, Judge

          Robert E. Long (Robert E. Long & Associates,
          Ltd., on briefs), for appellant.

          Virginia B. Theisen, Assistant Attorney
          General (Mark L. Earley, Attorney General, on
          brief), for appellee.


     On appeal from his convictions of possession with intent to

distribute cocaine, in violation of Code § 18.2-248, and

possession with intent to distribute marijuana, in violation of

Code § 18.2-248.1, Ramondo D. Fogg contends that the trial court

erred in denying his motion to suppress evidence found in the

search of the vehicle he was driving, because (1) as bailee of

the vehicle, he had a reasonable expectation of privacy and

therefore had standing to object to the search, (2) the police

lacked a reasonable and articulable suspicion of criminal

activity justifying the stop, and (3) the investigative stop

should have been abandoned when the officers realized that the

passenger in the vehicle was not the juvenile for whom they were
searching.   Because we find that the stop was valid, that

further investigation was justified, and that the police had

proper consent to search the vehicle, we affirm the judgment of

the trial court.

                          I.    Background

     "Ultimate questions of reasonable suspicion and probable

cause . . . involve questions of both law and fact and are

reviewed de novo on appeal. . . . [We are, however,] bound by

the trial court's findings of historical fact unless 'plainly

wrong' or without evidence to support them . . . ."    McGee v.

Commonwealth, 25 Va. App. 193, 197-98, 487 S.E.2d 259, 261

(1997) (en banc).

     On August 5, 1998, Fogg was driving an Acura with Tamara

Hogge as a passenger.   Hogge's grandmother owned the vehicle and

had given Hogge permission to use it.    Earlier that morning,

Hampton police had received a report that a seventeen-year-old

runaway, C.C., had been spotted in the Buckroe area of Hampton.

Hampton Police Officers Schaeffer and Butler, searching for

C.C., stopped the Acura when Officer Schaeffer observed that

Hogge fit C.C.'s description.

     Officer Schaeffer asked Hogge to exit the vehicle, so that

the two officers could conduct the investigation separately.

When Hogge exited the vehicle, Officer Schaeffer noticed that

she was nervous and attempted to conceal a large sum of cash

from his view.   He asked her name, and when she responded, he

                                - 2 -
recognized her from a previous arrest.    When asked about the

cash, Hogge replied that the money belonged to Fogg and that he

had given it to her because a warrant for his arrest was

outstanding.    Officer Schaeffer learned that Hogge's grandmother

owned the vehicle and that she had given Hogge permission to use

it.   Hogge gave the officers permission to search the vehicle

and signed a consent form to that effect.

      While Officer Schaeffer spoke with Hogge, Officer Butler

questioned Fogg about his identity.     Fogg told Officer Butler

that he did not have a driver's license, but that he was on his

way to the DMV to get a new one.   He initially gave the officer

a false name and a false social security number.    A computer

check immediately disclosed this falsehood.    Fogg later

admitted, after the search, that there might be a warrant

outstanding for his arrest. 1

      Searching the vehicle pursuant to Hogge's consent, Officer

Schaeffer found a green book bag containing marijuana, a roll of

plastic bags, an electronic scale, and crack cocaine.    When

questioned about the drugs and paraphernalia, Fogg admitted

giving the police a false identification.    He also admitted that

the book bag was his and stated that Hogge had no knowledge of

its contents.



      1
       There was, in fact, an outstanding warrant for Fogg's
arrest, for his failure to appear on a prior matter.


                                - 3 -
     At the suppression hearing, Officer Schaeffer recalled no

objection by Fogg to the search of the Acura.       Officer Butler

was not asked whether Fogg consented.    Fogg testified that he

objected to both officers.    He testified that Hogge's

grandmother had given him permission to use the vehicle.      The

trial court denied the motion to suppress, ruling that the

officers had proper consent to search the vehicle, that Fogg

lacked standing to object to the search, and that Hogge's

statement to Officer Schaeffer that a warrant was outstanding

for Fogg's arrest, coupled with Fogg's provision of false

information to Officer Butler, required the officers to

investigate further.

                    II.    The Investigative Stop

     Fogg concedes that the initial stop of his vehicle was

lawful.   The officers were investigating a report of a missing

juvenile who fit Hogge's description.    He contends, however,

that the only reasonable and articulable suspicion possessed by

the officers was based upon the search for C.C. and that as soon

as Officer Schaeffer realized that Hogge was not C.C., the

officers should have abandoned the stop.

     "A consensual encounter can follow a legitimate detention."

Rettinger v. Commonwealth, 29 Va. App. 724, 730, 514 S.E.2d 775,

778 (1999) (en banc).     Officer Schaeffer testified that Hogge

was free to go after he determined that she was not C.C.

However, while determining that Hogge was not C.C., the officers

                                 - 4 -
became properly suspicious of criminal activity by Fogg.    A new

detention may follow a completed detention when the police have

acquired additional information.    See Jackson v. Commonwealth,

22 Va. App. 347, 353, 470 S.E.2d 138, 141 (1996).

     When Officer Schaeffer inquired about the large sum of

money Hogge was carrying, she stated that it belonged to Fogg

and that he had given it to her because of an outstanding

warrant for his arrest.    While Officer Schaeffer was questioning

Hogge, Fogg gave false information to Officer Butler.    Thus,

information acquired by the officers during the valid initial

detention gave them a further "reasonable and articulable

suspicion" of criminal activity on Fogg's part, justifying

further detention and investigation.

         III.   Reasonable Expectation of Privacy by Fogg

     Fogg next contends that he possessed a reasonable

expectation of privacy in the Acura and that the search of the

Acura was invalid because it was conducted without his consent.

He testified at trial that Hogge's grandmother gave him

permission to drive the Acura and that the officers sought

Hogge's consent to search the vehicle only after he denied

consent to each officer.

     Fogg argues on brief that the trial court erred in

admitting Officer Schaeffer's testimony that Hogge consented to

the search.   Although he objected to that testimony at trial, he

did not assign it as error on appeal.   Thus, he is precluded

                                - 5 -
from arguing now that the testimony should not have been

admitted.     See Rule 5A:12.

        Fogg argues further that the Commonwealth did not call

Hogge or her grandmother as witnesses.    He made no attempt to

proffer testimony by either woman to corroborate his testimony.

He cannot argue now that they could have settled the issue of

who had permission to drive the vehicle and to give consent for

its search.     See Rule 5A:18; Zelenak v. Commonwealth, 25 Va.

App. 295, 302, 487 S.E.2d 873, 876 (1997).

        Fogg testified that he had sole permission to drive the

vehicle and that he refused consent to its search.    The police

officers testified that Hogge told them she had permission to

use the car and consented to the search.    Officer Schaeffer did

not recall asking for or being refused consent to search by

Fogg.    Officer Butler was not questioned about whether Fogg

consented.    "The credibility of the witnesses and the weight

accorded the evidence are matters solely for the fact finder who

has the opportunity to see and hear that evidence as it is

presented."     Sandoval v. Commonwealth, 20 Va. App. 133, 138, 455
S.E.2d 730, 732 (1995).    The trial court determined that Hogge

had permission to use the car and that her consent legitimized

the search, regardless of whether Fogg objected.    The record

supports this determination.

        Fogg's standing to object to the search was based not upon

his physical relationship to the vehicle, but upon whether he

                                 - 6 -
had "lawful and exclusive possession and control thereof

. . . ."   Delong v. Commonwealth, 234 Va. 357, 363, 362 S.E.2d
669, 672 (1987).   At best, he shared possession and control of

the vehicle with Hogge.    See Hardy v. Commonwealth, 17 Va. App.
677, 681, 440 S.E.2d 431, 437 (1994).

     Hogge gave the officers permission to search the vehicle.

The vehicle was her grandmother's, and she had permission to use

and control it.    Thus, "the facts available to the officer at

[the time of the search] . . . 'warrant[ed] a man of reasonable

caution in the belief that the consenting party had authority

over the premises.'"    Illinois v. Rodriquez, 497 U.S. 177, 188

(1990) (citation omitted).   At no time during the stop did Fogg

assert that he had a right to the car superior to Hogge's.

"Even [if Fogg] had standing as a bailee to object to the

officer's searching the vehicle[], the search was nevertheless

valid because the []bailor['s immediate bailee] . . . consented

to the search."    Hardy, 17 Va. App. at 681, 440 S.E.2d at 437.

     The judgment of the trial court is affirmed.

                                                         Affirmed.




                                - 7 -